Citation Nr: 0808796	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  07-07 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 
percent for PTSD with mood disorder prior to January 26, 
2007.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD with mood disorder after January 26, 2007.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 2003 to 
December 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2006 and December 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO)

In September 2007, the veteran testified at a hearing before 
the undersigned veterans law judge.  A transcript of that 
hearing has been associated with the claims file.  By 
decision of November 2007, the Board granted service 
connection for PTSD and remanded the issue of entitlement to 
an increased evaluation for the veteran's mood disorder.  

In October 2007, for good cause shown, the Board granted the 
veteran's motion to advance this case on its docket pursuant 
to the authority of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c)(2007).


FINDINGS OF FACT

1.  Prior to January 26, 2007, the veteran's PTSD with mood 
disorder was manifested by moderate occupational and social 
impairment with reduced reliability and productivity due to 
sleep difficulties, irritability,  hypervigilance and social 
isolation.

2.  Since January 26, 2007, PTSD with mood disorder has been 
manifested by severe occupational and social impairment with 
reduced reliability and productivity due to sleep 
difficulties, irritability, suicidal ideation, auditory and 
visual hallucinations and neglect of hygiene.  

CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent rating for PTSD 
with mood disorder, prior to January 26, 2007, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.125, 4.126, 
4.130, Diagnostic Code 9411 (2007).

2.  The criteria for a rating in excess of 70 percent for 
PTSD with mood disorder after January 26, 2007 have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.125, 4.126, 
4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court recently held, that in increased compensation 
claims, section § 5103(a) requires the Secretary to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  The 
Court also held that, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  The Court held that a claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, based on the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life.  This notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g. 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip. op. at 5-6.  

A.  Duty to Notify

In a February 2006 letter, the RO notified the veteran of the 
evidence required to substantiate a claim for service 
connection.  This letter explained VA's duty to assist the 
veteran with the development of his claim and informed the 
veteran what evidence VA would be responsible for obtaining 
and what evidence VA would assist the veteran in obtaining.  
This letter also advised the veteran to submit any relevant 
medical records in his possession.  This notice complied with 
the timing requirements set forth in Pelegrini, as it was 
provided prior to the initial unfavorable rating decision.

A March 2006 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

In this case, the VCAA has not been satisfied with respect to 
the requirements outlined in Vazquez-Flores.   In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  The Federal 
Circuit stated that requiring an appellant to demonstrate 
prejudice as a result of any notice error is inconsistent 
with the purposes of both the VCAA and VA's uniquely pro-
claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  Although 
the veteran was not provided with a VCAA notice letter prior 
to the initial rating decision that satisfied the 
requirements set forth in Vazquez-Flores v. Peake,  the 
veteran received post-adjudicatory notice of the rating 
criteria pertaining to his disability in the December 2007 
Supplemental Statement of the Case (SSOC).  The SSOC provided 
the veteran with the text of the rating criteria and 
explained what the evidence must show in order to merit a 
higher rating.  

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The RO assisted 
the veteran by obtaining the service medical records and 
relevant post-service medical records identified by him.  The 
veteran has been afforded a VA examination. 

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  

II.  Analysis of Claim

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In other cases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the current 
level of impairment, it is thus essential that the disability 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.1 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and medical evidence of record 
in a case before the Secretary with respect to benefits under 
laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall given the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the RO has evaluated the veteran's PTSD with 
mood disorder under Diagnostic Code (DC) 9411, which is 
governed by the General Rating Formula for Mental Disorders 
(formula).  The formula provides for a 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with period of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 50 percent evaluation is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is assignable when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).

According to the GAF scale in  the DSM-IV, a GAF score of 11 
to 20 reflects some danger of hurting self or others (e.g. 
suicide attempts without clear expectation of death; 
frequently violent; manic excitement) or occasionally fails 
to maintain minimal personal hygiene or gross impairment in 
communication.  A GAF score of 21 to 30 reflects that 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g. sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation).  A  GAF score of 31 
to 40 reflects some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
and an inability to work.  A score from 41 to 50 reflects 
serious impairment in social and occupation functioning 
including an inability to keep a job.  A score from 51 to 60 
reflects moderate symptoms or moderate difficulty in social, 
occupation or school functioning.  GAF scores from 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well.  GAF 
scores ranging from 71 to 80 reflect that if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) and result in no more than slight impairment 
in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).

B.  Prior to January 26, 2007

The veteran served on active duty from August 2003 to 
December 2005.
Service medical reflect that the veteran was hospitalized at 
Walter Reed Army Medical Center in July 2005 for medical 
evaluation of left leg weakness, paresthesia and atrophy.   
While at Walter Reed, the veteran was referred for  
psychiatric consultation after he expressed anger toward his 
command for not believing him and mistreating him in respect 
to his back pain.  The veteran reported exposure to life 
threatening and disturbing experiences, such as seeing his 
friend killed by mortar and driving a tank through a street 
of non-combatants as directed while under attack.  He 
reported intrusive thoughts and distressing dreams of these 
events.  The veteran reported that he attempted to avoid 
reminders of combat.  He endorsed isolative behaviors and 
reported primarily leaving the house only for medical 
appointments.  He endorsed hyperarousal symptoms, including 
insomnia, irritability/ anger and poor concentration.  He 
reported depressive symptoms to include depressed mood, mood 
lability, decreased motivation, anhedonia, decreased 
concentration, fatigue, irritability, suicidal thoughts and 
sleep disturbances.  He endorsed chronically intermittent 
suicidal ideation and several suicidal gestures/ attempts via 
pill overdose.  Diagnoses included mood disorder secondary to 
the general medical condition of chronic back/ leg pain with 
major-depressive like episode and PTSD, chronic, mild.  A 
physician assessed mild impairment for social and industrial 
adaptability.  A GAF of 65 was assigned.   

In September 2005, a physical evaluation board found that the 
veteran was medically unacceptable due to mood disorder and 
lumbar spondylosis and recommended separation from service.   

Following separation from service, in February 2006, the 
veteran underwent an VA PTSD examination.  The veteran 
complained of irritability, poor concentration and sleep 
difficulties.  He denied homicidal ideation.  The veteran 
reported drinking on a daily basis.  He reported that he 
could handle his own finances and had no problems with 
activities of daily living.  It was noted that the veteran 
had been employed in a clerical job since January 2006.         

The examiner noted that the veteran was generally alert and 
responsive and was cooperative throughout the evaluation.  
The veteran's eye contact was fair.  The veteran's speech was 
normal in tone but was rather rapid and at times over 
productive in rhythm and rate.  Speech content was coherent 
but noticeably overproductive.  The veteran's mood appeared 
to be dysphoric and anxious, with at times what appeared to 
be inconsistently labile affect.  The examiner noted that the 
veteran's thought processes at times appeared to be somewhat 
erratic and confused.  The examiner further noted that the 
veteran reported that he would sometimes see himself sitting 
in a tank and sometimes hear soldiers yelling at him.  The 
examiner stated that it was not clear whether the veteran was 
experiencing hallucinations or daydreams.  

The examiner indicated that the veteran's insight and 
judgment were poor.  The examiner assigned a GAF of 75.  The 
examiner indicated that the veteran reported severe symptoms 
across all symptom categories and diagnostic classifications, 
suggesting a clear pattern of symptom over reporting that 
appeared to be most closely associated with malingering.  The 
examiner stated that, if symptoms were present, they were 
transient and expectable reactions to psychosocial stressors.   
The examiner observed that the veteran's symptom reports 
appeared to be grossly exaggerated and at times inconsistent 
with any pattern of PTSD symptomatology.

VA treatment records dated in September 2006 reflect that the 
veteran was admitted to the hospital after presenting with 
complaints of being anxious and paranoid and could not 
contract for safety.  It was noted that the veteran reported 
that he was not actually suicidal and wanted to go home as 
soon as possible as he was nervous about his job.  Axis I 
diagnoses were PTSD and major depressive episode, recurrent 
and alcohol dependence.  Axis II diagnosis was mixed 
personality disorder.   A physician assigned a GAF of 85.   

The veteran underwent psychological testing in November 2006.  
A psychologist stated that, although the veteran experienced 
symptoms consistent with PTSD, a definitive diagnosis could 
not be made because the veteran reported a litany of 
symptoms.  He stated that the veteran significantly and 
consistently over-reported his current psychopathology.  The 
examiner noted that the veteran had multiple stressors 
secondary to combat in Iraq and re-experienced these in the 
form of intrusive thoughts and nightmares, hyperarousal and 
active avoidance of memories of Iraq.  The examiner concluded 
that no formal diagnosis of PTSD was warranted at that time.  
The examiner stated that the only appropriate diagnosis at 
the time was factitious disorder as the veteran was 
attempting to present himself as sicker than he actually was.  
The examiner assigned a GAF of 55.  

VA treatment notes dated in early December 2006 reflect that 
the veteran endorsed hypervigilance, irritability and easy 
startle.  He denied suicidal intent.  A physician noted that 
the veteran was alert and oriented.  He was moderately 
cooperative with poor eye contact, no psychomotor agitation 
or retardation.  His speech was clear and coherent.  His mood 
was depressed with congruent affect, thought process and 
thought content.  He was logical and goal-directed, with no 
auditory or visual hallucinations, no delusions and no 
suicidal or homicidal ideation.  Insight and judgment were 
fair. 

The Board concludes that a 50  percent rating is warranted 
prior to January 26, 2007.    The findings discussed above 
reflects that the veteran's PTSD with mood disorder resulted 
in moderate impairment during this time period due to 
symptoms such as  sleep difficulties, intrusive thoughts, 
anxiety, irritability and hypervigilance.  During his time 
period, medical professionals assigned GAF scores between 55 
and 85.  The veteran was employed during this time period and 
was assessed by medical professionals as capable of managing 
his finances and activities of daily living.  A rating in 
excess of 50 percent is not warranted absent evidence of 
severe occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking or mood.   


C.  From January 26, 2007

A report of a mental health assessment conducted on January 
26, 2007 reflects that the veteran endorsed hypervigilance 
and startle reaction.  The veteran was cleanly dressed with 
good personal hygiene.  The veteran acknowledged that he 
attempted suicide at least four times while at Walter Reed 
Army Medical Center due to guilt with having abandoned fellow 
soldiers and having his best friend die from combat wounds.  
The veteran currently denied homicidal and suicidal thoughts.   
The veteran had no problems with activities of daily living.  

A physician noted that the veteran was fully alert and 
oriented, motivated and cooperative.  Insight was fair.  The 
examining physician noted that the veteran's PTSD symptoms 
involved social isolation and emotional numbing and mood 
swings with anger outbursts and nightmares with sleep 
deprivation, intrusive thoughts and possibly periods of 
dissociation.  The examiner stated that the veteran was fully 
alert and oriented and capable of managing his own financial 
and business affairs.  The examiner assigned a GAF of 48.  

VA medical records show that the veteran was admitted for two 
days in February 2007 for treatment of PTSD.  A GAF of 20 was 
assigned upon admission.  The veteran's complaints included 
difficulty sleeping, nightmares, hypervigilance, irritability 
and intrusive memories of incidents that occurred in Iraq.  
He reported isolating himself.  He endorsed suicidal ideation 
and denied homicidal ideation.  The veteran reported auditory 
hallucinations of people speaking in foreign languages.  The 
veteran reported that he had difficulty with his job and felt 
like people were humiliating him.  A physician noted that the 
veteran had fair insight and judgment and intact memory.  A 
GAF score of 45 was noted at discharge.    

A September 2007 treatment records reflects that the veteran 
reported that he wanted to die.  A physician noted that the 
veteran had been discharged five days prior, at which time he 
reported that suicidality had abated.  The veteran complained 
of auditory hallucinations.  He reported going to his 
father's room and looking for a loaded weapon that his father 
kept there.  A physician noted that the police were called to 
the veteran's parents' house looking for him.  It was noted 
that the veteran was very somnolent and malodorous with 
bloodshot eyes and stared ahead while talking.  His mood was 
depressed.  His affect was restricted, congruent and sad.  
His thought content was positive for homicidal and suicidal 
ideation.  He had auditory and visual hallucinations. The 
veteran's memory was intact.  Insight was fair.  Judgment was 
poor.  A GAF of 15 was assigned.  

A September 2007 addendum noted that an expanded treatment 
team determined that the veteran was stable and may have 
exaggerated symptoms to gain hospitalization and long-term 
treatment.  The veteran agreed to remain hospitalized for two 
more days and denied suicidal and homicidal ideation at 
discharge.  A physician indicated that a large component of 
the symptoms related to Axis II symptomatology.

The Board finds that the evidence after January 26, 2007 
establishes sever impairment for which a 70 percent rating is 
warranted.  The medical evidence from this time period 
demonstrate that the veteran's  that the veteran's PTSD with 
mood disorder resulted in symptomatology consistent with a 
finding of moderate occupational and social impairment with 
deficiencies in most areas.   Over this time period, the 
veteran's complaints included intrusive thoughts, sleep 
disturbances,  auditory hallucinations and suicidal ideation.  
The veteran required inpatient treatment for his symptoms on 
two occasions during this time period.  The veteran was 
capable of managing his financial affairs and remained 
employed during this period.  GAF scores over this time 
period ranged from 15 to 48.  In the absence of evidence that 
demonstrating total social and occupational impairment, a 
rating in excess of 70 percent is not warranted.    

ORDER

Prior to January 26, 2007, a 50 percent rating is granted for 
PTSD with mood disorder, subject to regulations governing the 
payment of monetary benefits.  

After January 26, 2007, a rating in excess of 70 percent for 
PTSD with mood disorder is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


